DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are subject under examination.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)1, 2, 9, 10, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2022/0338089 A1)

Regarding claim 18, Kim (US 2022/0338089 A1) teaches an apparatus (see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device) comprises at least processor, and at least one computer memory operably connectable to the at least one processor”)  comprising:
at least one processor (see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device) comprises at least processor”); and
at least one memory including computer program code(see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device) comprises at least processor, and at least one computer memory operably connectable to the at least one processor”) ;
the at least one memory and the computer program code configured to, with the at least one processor (see para 0259 “The at least one processor is configured to perform operations”) ,, cause the apparatus at least to:
communicate with at least one further apparatus (see para 0259 “The at least one processor is configured to perform operations comprising obtaining a configuration of MCG and a configuration of SCG including PSCell”) , wherein the further apparatus is configured to operate in a dual connectivity mode (see para 0259 “establishing dual connectivity with the MCG and the SCG”) , in communication with a master cell group comprising a primary cell and at least one secondary cell(see para 0259 “establishing dual connectivity with the MCG and the SCG”) and in communication with a secondary cell group comprising a primary cell and the apparatus as a secondary cell (see para 0120 “The SCG is the subset of serving cells associated with a secondary node, comprised of the PSCell and zero or more SCells,”) ; and
receive information from the at least one further apparatus for a cell change from the primary cell of the secondary cell group (see para 0259  “obtaining a mobility command for a conditional change of the PSCell.”)


Regarding claim 1, Kim (US 2022/0338089 A1) An apparatus(see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device)”)   comprising:
at least one processor(see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device) comprises at least processor”)  ; and
at least one memory including computer program code (see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device) comprises at least processor, and at least one computer memory operably connectable to the at least one processor”) ;
the at least one memory and the computer program code configured to, with the at least one processor (see para 0259 “The at least one processor is configured to perform operations”) , cause the apparatus at least to:
operate the apparatus in a dual connectivity mode(see para 0259 “establishing dual connectivity with the MCG and the SCG”), wherein the apparatus is in communication with a master cell group comprising a primary cell and at least one secondary cell (see para 0259 “establishing dual connectivity with the MCG and the SCG”) and the apparatus is in communication with a secondary cell group comprising a primary cell and at least one secondary cell(see para 0120 “The SCG is the subset of serving cells associated with a secondary node, comprised of the PSCell and zero or more SCells,”);
detect a radio link failure between the apparatus and the primary cell of the secondary cell group (see para 0259 “obtaining a mobility command for a conditional change of the PSCell, evaluating the conditional change of the PSCell based on the mobility command, upon detecting a failure on the SCG:”) ; and
provide information based on the radio link failure to the primary cell of the master cell group, the information being that the radio link failure occurred on the secondary cell group  while waiting for a prepared conditional cell change from the primary cell of the secondary cell group to be fulfilled. (see  0319 “The network node receives, from the UE, information on a failure on the SCG”; para 0298 “FIG.18 shows an example of SCG failure information to which implementations of the present disclosure is applied.see para 0299 “The purpose of this procedure is to inform master node (MN) about an SCG failure the UE has experienced i.e. SCG radio link failure”)

Regarding claim 2, Kim teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to send the information configured by the primary cell of the secondary cell group via its radio link or a radio link of the primary cell of the master cell group (see para 0308 “In this example, the source base station may determine a conditional PSCell addition/change condition for the UE. The source base station may send, via cell 1, an RRC configuration message to the UE…. The RRC configuration message may include the configuration comprising the configuration parameters and the execution condition for conditional PSCell addition/change (CPAC).”)


Regarding claim 10, Kim teaches An apparatus (see para 0120 “The MCG is a group of serving cells associated with a master node.”) comprising:
at least one processor(see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device) comprises at least processor”) ;; and
at least one memory including computer program code(see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device) comprises at least processor, and at least one computer memory operably connectable to the at least one processor”) ;;
the at least one memory and the computer program code configured to, with the at least one processor (see para 0259 “The at least one processor is configured to perform operations”) ,, cause the apparatus at least to:
communicate with at least one further apparatus(see para 0259 “a wireless communication system (e.g., wireless device)…. establishing dual connectivity with the MCG and the SCG”), wherein the further apparatus is configured to operate in a dual connectivity mode (see para 0259 “establishing dual connectivity with the MCG and the SCG”), in communication with a master cell group comprising the apparatus as a primary cell and at least one secondary cell (see para 0259 “establishing dual connectivity with the MCG and the SCG”) and in communication with a secondary cell group comprising a primary cell and at least one secondary cell see para 0120 “The SCG is the subset of serving cells associated with a secondary node, comprised of the PSCell and zero or more SCells,”);; and
receive information from the at least one further apparatus based on a radio link failure between the at least one further apparatus and the primary cell of the secondary cell group, the information being that the radio link failure occurred on the secondary cell group while waiting for a prepared conditional cell change from the primary cell of the secondary cell group to be fulfilled. (see  0319 “The network node receives, from the UE, information on a failure on the SCG”; para 0298 “FIG.18 shows an example of SCG failure information to which implementations of the present disclosure is applied; see para 0299 “The purpose of this procedure is to inform master node (MN) about an SCG failure the UE has experienced i.e. SCG radio link failure”)

Regarding claim 19, Kim teaches receive a message from the primary cell of the master cell group, the message comprising information based on a radio link failure between the primary cell of the secondary cell group and the at least one further apparatus while waiting for a prepared conditional cell change from the primary cell of the secondary cell group to be fulfilled(see  0319 “The network node receives, from the UE, information on a failure on the SCG”; para 0298 “FIG.18 shows an example of SCG failure information to which implementations of the present disclosure is applied; see para 0299 “The purpose of this procedure is to inform master node (MN) about an SCG failure the UE has experienced i.e. SCG radio link failure”)

Regarding claim 17, Kim teaches wherein the apparatus is a master node(see para 0120 “The MCG is a group of serving cells associated with a master node.”).

Regarding claim 9, Kim teaches wherein the apparatus is a user equipment. (see para 0259 “an apparatus for configured to operate in a wireless communication system (e.g., wireless device)”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.    Claim(s) 3, 4, 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2022/0338089 A1), hereafter referred as Kim in view of Kim (US 2022/0338077 A1), hereafter referred as Kim’077.

Regarding claim 3, Kim doesn’t teach the information is further configured to inform the primary cell of the master cell group an identity value associated with at least one candidate cell from the secondary cell group for which the apparatus has valid conditional change configuration.
 Kim ‘077 teaches wherein the information is further configured to inform the primary cell of the master cell group an identity value associated with at least one candidate cell from the secondary cell group for which the apparatus has valid conditional change configuration. (see para 0321 “a UE may receive an RRC reconfiguration message comprising configuration parameters for conditional PSCell addition/change (CPAC) via a cell 1 of a first base station (e.g., a source base station). The configuration parameters may comprise candidate cells for the CPAC, execution conditions for each candidate cell and UE identity (C-RNTI) for each candidate cell.”; see para 0185 “identifier may comprise a 16-bit value of a radio network temporary identifier (RNTI).)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the an identity value associated with at least one candidate cell in the system of Kim. The motivation is to execute conditional PSCell addition. (Kim: see para 0308)

Regarding claim 4,  Kim doesn’t teach the information configured to inform the primary cell of the master cell group an identity value associated with at least one candidate cell from the secondary cell group for which the apparatus has valid conditional change configuration is a bitmap configured to indicate the at least one candidate cell within a measured cell list.
Kim’077 the information configured to inform the primary cell of the master cell group an identity value associated with at least one candidate cell from the secondary cell group for which the apparatus has valid conditional change configuration is a bitmap configured to indicate the at least one candidate cell within a measured cell list. (see para 0127 “a bitmap (e.g., one bit per SCell) to indicate which SCells (e.g., in a subset of configured SCells) for the UE are activated or deactivated.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the

Regarding claim 11, Kim doesn’t teach the information is further configured to inform the apparatus an identity value associated with at least one candidate cell from the secondary cell group for which the at least one further apparatus has valid conditional change configuration.
Kim ‘077 teaches wherein the information is further configured to inform the apparatus an identity value associated with at least one candidate cell from the secondary cell group for which the at least one further apparatus has valid conditional change configuration. (see para 0321 “a UE may receive an RRC reconfiguration message comprising configuration parameters for conditional PSCell addition/change (CPAC) via a cell 1 of a first base station (e.g., a source base station). The configuration parameters may comprise candidate cells for the CPAC, execution conditions for each candidate cell and UE identity (C-RNTI) for each candidate cell.”; see para 0185 “identifier may comprise a 16-bit value of a radio network temporary identifier (RNTI).)

Regarding claim 12, Kim doesn’t teach the information configured to inform the apparatus the identity value associated with the at least one candidate cell from the secondary cell group for which the at least one further apparatus has valid conditional change configuration is a bitmap configured to indicate the at least one candidate cell within a measured cell list.
Kim’077 teaches wherein the information configured to inform the apparatus the identity value associated with the at least one candidate cell from the secondary cell group for which the at least one further apparatus has valid conditional change configuration is a bitmap configured to indicate the at least one candidate cell within a measured cell list. (see para 0127 “a bitmap (e.g., one bit per SCell) to indicate which SCells (e.g., in a subset of configured SCells) for the UE are activated or deactivated.”)

Claim(s) 5, 6, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2022/0338089 A1), hereafter referred as Kim in view of  Liu (US 2022/0141735 A1)

Regarding claim 5, Modified Kim doesn’t teach wherein the information is further configured to inform the primary cell of the master cell group of a conditional change execution condition associated with at least one candidate cell from the secondary cell group and a signal measurement of the primary cell of the secondary cell group and the at least one candidate cell from the secondary cell group.
  Liu (US 2022/0141735 A1) teaches wherein the information is further configured to inform the primary cell of the master cell group of a conditional change execution condition associated with at least one candidate cell from the secondary cell group and a signal measurement of the primary cell of the secondary cell group and the at least one candidate cell from the secondary cell group.(see para 0253 “The RLF report may include one or more radio measurements, …In some examples, the radio measurements may include a signal strength (e.g., an RSRP or a RSRQ) of the last serving cell, including an MCG and an SCG measurement”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the signal measurements in the system of Kim. The motivation is to reestablish a connection ( Liu: see para 0250)

Regarding claim 6, Kim doesn’t teach the information is further configured to inform the primary cell of the master cell group of the signal measurement of the primary cell of the secondary cell group and the at least one candidate cell from the secondary cell group is a difference between the primary cell of the secondary cell group and the at least one candidate cell and respective conditional change execution condition for the conditional cell change associated with the cell.
Liu teaches wherein the information is further configured to inform the primary cell of the master cell group of the signal measurement of the primary cell of the secondary cell group and the at least one candidate cell from the secondary cell group is a difference between the primary cell of the secondary cell group and the at least one candidate cell (see para 0253 “The RLF report may include one or more radio measurements, …In some examples, the radio measurements may include a signal strength (e.g., an RSRP or a RSRQ) of the last serving cell, including an MCG and an SCG measurement”) and respective conditional change execution condition for the conditional cell change associated with the cell (see para 0253 “the radio measurements may include a.. an identity of a neighboring cell as configured by the master node and/or the secondary node…. In some examples, the cell identity may include a cell identity of the failed cell, including an identity of the associated master node and/or the associated secondary node; an identity of a previous primary cell (PCell), where the previous PCell may be a source PCell when a last RRC reconfiguration message and a last mobility control information was received; an identity of a reestablishment cell”)[ he cell identity may include a cell identity of the failed cell implies conditional cell change]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the signal measurements in the system of Kim. The motivation is to reestablish a connection ( Liu: see para 0250)

Regarding claim 13,  Kim doesn’t teach inform the apparatus of a conditional change execution condition associated with at least one candidate cell from the secondary cell group and a signal measurement of the primary cell of the secondary cell group and the at least one candidate cell from the secondary cell group.
Liu teaches inform the apparatus of a conditional change execution condition associated with at least one candidate cell from the secondary cell group and a signal measurement of the primary cell of the secondary cell group and the at least one candidate cell from the secondary cell group. (see para 0253 “The RLF report may include one or more radio measurements, …In some examples, the radio measurements may include a signal strength (e.g., an RSRP or a RSRQ) of the last serving cell, including an MCG and an SCG measurement”;see para 0253 “the radio measurements may include a.. an identity of a neighboring cell as configured by the master node and/or the secondary node…. In some examples, the cell identity may include a cell identity of the failed cell, including an identity of the associated master node and/or the associated secondary node; an identity of a previous primary cell (PCell), where the previous PCell may be a source PCell when a last RRC reconfiguration message and a last mobility control information was received; an identity of a reestablishment cell”)[ he cell identity may include a cell identity of the failed cell implies conditional cell change]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the signal measurements in the system of Kim. The motivation is to reestablish a connection ( Liu: see para 0250)


Regarding claim 14, Kim doesn’t teach wherein the information is further configured to inform the apparatus of the signal measurement of the primary cell of the secondary cell group and the at least one candidate cell from the secondary cell group is a difference between the primary cell of the secondary cell group and the at least one candidate cell and respective conditional change execution condition for the conditional cell change associated with the cell. 
Liu teaches wherein the information is further configured to inform the apparatus of the signal measurement of the primary cell of the secondary cell group and the at least one candidate cell from the secondary cell group is a difference between the primary cell of the secondary cell group and the at least one candidate cell and respective conditional change execution condition for the conditional cell change associated with the cell. . (see para 0253 “The RLF report may include one or more radio measurements, …In some examples, the radio measurements may include a signal strength (e.g., an RSRP or a RSRQ) of the last serving cell, including an MCG and an SCG measurement”;see para 0253 “the radio measurements may include a.. an identity of a neighboring cell as configured by the master node and/or the secondary node…. In some examples, the cell identity may include a cell identity of the failed cell, including an identity of the associated master node and/or the associated secondary node; an identity of a previous primary cell (PCell), where the previous PCell may be a source PCell when a last RRC reconfiguration message and a last mobility control information was received; an identity of a reestablishment cell”)[ he cell identity may include a cell identity of the failed cell implies conditional cell change]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the signal measurements in the system of Kim. The motivation is to reestablish a connection ( Liu: see para 0250)


Regarding claim 15, Kim doesn’t teach generate a radio resource control message comprising a cell identity of a prepared cell from the secondary cell group to change to based on the information; and provide the radio resource control message to the at least one further apparatus such that the at least one further apparatus is configured to perform a cell change from the primary cell of the secondary cell group to the prepared cell from the secondary cell group based on the cell identity.
 Liu teaches generate a radio resource control message comprising a cell identity of a prepared cell from the secondary cell group to change to based on the information (see para 0134 “the first base station apparatus 3 that receives the secondary cell addition request acknowledge message notifies the terminal apparatus 2 of an RRC connection reconfiguration message (RRCConnectionReconfiguration) including a configuration for the terminal apparatus 2 to indicate to the terminal apparatus 2 to configure the secondary cell group including the addition of the second cell (step S73).”; see para 0195 “wherein the parameter configuration includes at least, for each of multiple cell groups, identifier information on a target cell’); and
provide the radio resource control message to the at least one further apparatus such that the at least one further apparatus is configured to perform a cell change from the primary cell of the secondary cell group to the prepared cell from the secondary cell group based on the cell identity(see para 0253 “The RLF report may include one or more radio measurements, …In some examples, the radio measurements may include a signal strength (e.g., an RSRP or a RSRQ) of the last serving cell, including an MCG and an SCG measurement”;see para 0253 “the radio measurements may include a.. an identity of a neighboring cell as configured by the master node and/or the secondary node…. In some examples, the cell identity may include a cell identity of the failed cell, including an identity of the associated master node and/or the associated secondary node; an identity of a previous primary cell (PCell), where the previous PCell may be a source PCell when a last RRC reconfiguration message and a last mobility control information was received; an identity of a reestablishment cell”)[ he cell identity may include a cell identity of the failed cell implies conditional cell change]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the signal measurements in the system of Kim. The motivation is to reestablish a connection ( Liu: see para 0250)
.

Regarding claim 16, Kim doesn’t teach generate a radio resource control reconfiguration message comprising a cell identity of a cell other than a prepared cell from the secondary cell group to change to based on the information; and
provide the radio resource control message to the at least one further apparatus such that the at least one further apparatus is configured to perform a cell change from the primary cell of the secondary cell group to an unprepared cell from the secondary cell group based on the cell identity.
Liu teaches generate a radio resource control reconfiguration message comprising a cell identity of a cell other than a prepared cell from the secondary cell group to change to based on the information(see para 0134 “the first base station apparatus 3 that receives the secondary cell addition request acknowledge message notifies the terminal apparatus 2 of an RRC connection reconfiguration message (RRCConnectionReconfiguration) including a configuration for the terminal apparatus 2 to indicate to the terminal apparatus 2 to configure the secondary cell group including the addition of the second cell (step S73).”; see para 0195 “wherein the parameter configuration includes at least, for each of multiple cell groups, identifier information on a target cell’); and
provide the radio resource control message to the at least one further apparatus such that the at least one further apparatus is configured to perform a cell change from the primary cell of the secondary cell group to an unprepared cell from the secondary cell group based on the cell identity. (see para 0253 “The RLF report may include one or more radio measurements, …In some examples, the radio measurements may include a signal strength (e.g., an RSRP or a RSRQ) of the last serving cell, including an MCG and an SCG measurement”;see para 0253 “the radio measurements may include a.. an identity of a neighboring cell as configured by the master node and/or the secondary node…. In some examples, the cell identity may include a cell identity of the failed cell, including an identity of the associated master node and/or the associated secondary node; an identity of a previous primary cell (PCell), where the previous PCell may be a source PCell when a last RRC reconfiguration message and a last mobility control information was received; an identity of a reestablishment cell”)[ he cell identity may include a cell identity of the failed cell implies conditional cell change]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the signal measurements in the system of Kim. The motivation is to reestablish a connection ( Liu: see para 0250)

Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2022/0338089 A1), hereafter referred as Kim in view of Tsuboi (US 2019/0356460)

Regarding claim 7, Kim doesn’t teach receive from the primary cell of the master cell group a radio resource control message comprising a cell identity of a prepared cell from the secondary cell group to change to; and perform a cell change from the primary cell of the secondary cell group to the prepared cell from the secondary cell group based on the cell identity. 
Tsuboi (US 2019/0356460)  teaches receive from the primary cell of the master cell group a radio resource control message comprising a cell identity of a prepared cell from the secondary cell group to change to (see para 0134 “he first base station apparatus 3 that receives the secondary cell addition request acknowledge message notifies the terminal apparatus 2 of an RRC connection reconfiguration message (RRCConnectionReconfiguration) including a configuration for the terminal apparatus 2 to indicate to the terminal apparatus 2 to configure the secondary cell group including the addition of the second cell (step S73).”; see para 0195 “wherein the parameter configuration includes at least, for each of multiple cell groups, identifier information on a target cell)”) ; and
perform a cell change from the primary cell of the secondary cell group to the prepared cell from the secondary cell group based on the cell identity. (see para 0125 “The terminal apparatus 2 that can receive the RRC connection reconfiguration message and follow the configuration including the RRC connection reconfiguration message transmits an RRC connection reconfiguration complete message (RRCConnectionReconfigurationComplete) to the first base station apparatus 3 (step S74)”)
Thus It would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receive from the primary cell of the master group a radio resource control reconfiguration message comprising a cell identity of a cell in the system of Kim. The motivation is to implement operation of adding a cell (Tsuboi: see para 0102)

Regarding claim 8, Kim doesn’t teach receive from the primary cell of the master group a radio resource control reconfiguration message comprising a cell identity of a cell other than a prepared cell from the secondary cell group to change to ; and
perform a cell change from the primary cell of the secondary cell group to an unprepared cell from the secondary cell group based on the cell identity.
Tsuboi teaches receive from the primary cell of the master group a radio resource control reconfiguration message comprising a cell identity of a cell other than a prepared cell from the secondary cell group to change to (see para 0134 “he first base station apparatus 3 that receives the secondary cell addition request acknowledge message notifies the terminal apparatus 2 of an RRC connection reconfiguration message (RRCConnectionReconfiguration) including a configuration for the terminal apparatus 2 to indicate to the terminal apparatus 2 to configure the secondary cell group including the addition of the second cell (step S73).”; see para 0195 “wherein the parameter configuration includes at least, for each of multiple cell groups, identifier information on a target cell’) ; and
perform a cell change from the primary cell of the secondary cell group to an unprepared cell from the secondary cell group based on the cell identity. (see para 0125 “The terminal apparatus 2 that can receive the RRC connection reconfiguration message and follow the configuration including the RRC connection reconfiguration message transmits an RRC connection reconfiguration complete message (RRCConnectionReconfigurationComplete) to the first base station apparatus 3 (step S74)”)
	Thus It would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receive from the primary cell of the master group a radio resource control reconfiguration message comprising a cell identity of a cell in the system of Kim. The motivation is to implement operation of adding a cell (Tsuboi: see para 0102)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/           Examiner, Art Unit 2416                                                                                                                                                                                             
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416